 


109 HR 3589 IH: To amend title 28, United States Code, to provide an additional place of holding court for the District of Arizona.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3589 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide an additional place of holding court for the District of Arizona. 
 
 
1.FindingsThe Congress finds as follows: 
(1)It is necessary for the United States District Court for the District of Arizona to hold court in Flagstaff, Arizona, in order to serve the citizens of northern Arizona.  
(2)Since October 2001, there have been nearly 600 felony cases arising in northern Arizona. Victims, witnesses, police officers, Federal agents, friends, experts, evidence custodians, and support personnel have had to travel hundreds of miles to Phoenix or Prescott for grand jury, pretrial, change of plea, and sentencing hearings.  
(3)Holding court in Flagstaff would serve 12 Indian reservations in northern Arizona, including the Navajo Nation, which is the size of West Virginia. The murder rate there is 6 times the national average.  
(4)Holding court in Flagstaff would be critical to the presence of the National Park Service in northern Arizona. For example, the Grand Canyon is located only 1 to 2 hours from Flagstaff, while Phoenix is as much as 6 hours away.  
(5)Changes in the Indian Self-Determination Act extended Federal Tort Claims Act coverage to tribal organizations, which has led to increased Federal civil actions arising in northern Arizona. Holding court in Flagstaff would provide a convenient forum for these cases. 
(6)There is infrastructure in place in Flagstaff for a Federal courthouse. Construction and other start-up costs would be minimal.  
(7)General demographics alone dictate a need for the citizens of northern Arizona to have equal justice. The 5 northern Arizona counties encompass a vast area of 340 miles east to west, and 200 miles north to south.  
(8)More than 650,000 people live in northern Arizona.  
(9)Northern Arizona accounts for 40 percent of all crimes committed on Indian tribal land nationwide.  
(10)Flagstaff is presently home to 9 Federal law enforcement agencies: the Federal Bureau of Investigation, the Drug Enforcement Administration, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, the Bureau of Indian Affairs, the U.S. Marshals Service, the Forest Service, the Fish and Wildlife Service, the Bureau of Land Management, and the U.S. Park Service. 
2.Additional place of holding court for the District of ArizonaSection 82 of title 28, United States Code, is amended by inserting Flagstaff, after held at.   
 
